10 So. 3d 1210 (2009)
Philip Jerome ALEONG, D.V.M., Appellant,
v.
STATE of Florida, DEPARTMENT OF BUSINESS & PROFESSIONAL REGULATION, Appellee.
No. 4D08-1625.
District Court of Appeal of Florida, Fourth District.
July 1, 2009.
Bradford J. Beilly and John Strohsahl of Bradford J. Beilly, P.A., Fort Lauderdale, for appellant.
Garnett W. Chisenhall, Tallahassee, for appellee.
PER CURIAM.
Affirmed. See Kaplan v. Dept. of Health, 8 So. 3d 391 (Fla. 5th DCA 2009).
WARNER, POLEN and TAYLOR, JJ., concur.